Citation Nr: 0905699	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-09 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma since November 1, 2005.

3.  Entitlement to a total disability rating due to 
individual unemployability as a result of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from November 21, 
1990, to August 7, 1991.  He had an additional 4 months and 
21 days of active service prior to November 21, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. and in Jackson, Mississippi.

In December 2006, the Board remanded the three claims 
identified above for additional development.  The development 
included the issuance of a notification letter in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), a VA 
orthopedic examination, a VA respiratory examination, and a 
re-adjudication of the claims remaining on appeal with the 
issuance of a supplemental statement of the case (SSOC), if 
any benefit sought was not granted.

After undertaking the development, the Appeals Management 
Center (AMC) issued a SSOC dated in February 2008.  The SSOC 
was mailed to the Veteran and his representative on February 
19, 2008.  On March 3, 2008, it appears that the SSOC that 
was mailed to the Veteran was returned as undeliverable.

When a SSOC is issued, it is to be furnished to both the 
Veteran and his representative.  38 C.F.R. § 19.31 (2008).  
The SSOC will be forwarded to the Veteran's latest address of 
record.  See 38 C.F.R. § 19.30 (2008) (pertaining to 
statements of the case).

Beginning in approximately September 2005, the Veteran used a 
mailing address in Jackson, Mississippi.  Several pieces of 
correspondence were successfully sent to this address from VA 
and the Veteran continued to indicate that the address was 
correct.  After the Board's December 2006 remand, the AMC 
mailed a VCAA letter to the Jackson address on December 21, 
2006.  (There is no indication that the letter was returned 
as undeliverable.)  The AMC mailed a second VCAA letter to 
the Veteran on April 17, 2007.  Although there is no 
indication of a change of address from the Veteran in the 
claims file, the April 2007 VCAA letter was mailed to an 
address in Ridgeland, Mississippi.  At that time, it appears 
that the AMC became aware of a change in mailing address for 
the Veteran.  The Ridgeland address is also listed on the 
compensation and pension examination request sheet.  Notably, 
the Veteran appeared at the VA examinations as scheduled.  
Despite the recent correspondence to a new address, the AMC 
mailed the February 2008 SSOC to the Jackson address.  As 
noted above, it appears that the SSOC was returned as 
undeliverable to the AMC.  Additionally, in June 2008, the 
Board mailed correspondence to the Jackson address and it was 
returned to sender with an indication that the property was 
vacant.

Clearly, the Veteran's representative received a copy of the 
February 2008 SSOC as the representative submitted an 
informal hearing presentation in June 2008 with a reference 
to the SSOC.  However, the Veteran must be sent the SSOC as 
well.  At the least, VA must mail the SSOC to the Veteran's 
latest address of record.  In this case, it appears that the 
AMC was made aware of a new mailing address, but mailed the 
SSOC to the old mailing address.  Due process calls for the 
Veteran to be mailed a SSOC to his latest address of record 
(the Ridgeland address).

In light of the remand, the Veteran should be sent an updated 
VCAA letter.  Since the Veteran was last sent a VCAA letter, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision regarding the general notice 
requirements for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, an updated letter 
should be sent to the Veteran on the issue of entitlement to 
a rating in excess of 30 percent for bronchial asthma since 
November 1, 2005.

Although the AMC sent the Veteran VCAA letters as required by 
the Board's remand, the Board requested that any notification 
should request that the Veteran obtain a nexus opinion from a 
"Dr. Ouser."  According to hearing testimony from the 
Veteran, Dr. Ouser has reportedly related the Veteran's 
claimed back disability to military service.  The request to 
the Veteran was not made a part of either VCAA letter sent by 
the AMC.  Therefore, this specific request should be made a 
part of the updated VCAA letter that is to be provided on 
remand.

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to verify 
the Veteran's current mailing address.  
Send an updated VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected bronchial 
asthma since November 1, 2005.  See 
Vazquez-Flores, 22 Vet. App. at 37.  Tell 
the Veteran that he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
Veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the Veteran may 
submit that are relevant to establishing 
entitlement to increased compensation-


e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the Veteran with general notice 
of the applicable diagnostic code.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6602) 
(2008).  Ask the Veteran to obtain an 
opinion from Dr. Ouser regarding the 
relationship between the Veteran's 
claimed back disability and his military 
service.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.  Forward 
the SSOC to the Veteran's latest address 
of record.  A copy of the February 2008 
SSOC should also be sent to the Veteran 
at his current address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

